Citation Nr: 0638886	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Timeliness of the appeal with respect to an August 1993 
denial of a claim for service connection for the veteran's 
cause of death, pursuant to 38 U.S.C.A. § 1151.

2.  Whether new and material evidence to reopen a claim for 
service connection for the veteran's cause of death, pursuant 
to 38 U.S.C.A. § 1151, has been received .


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
August 1945.  The veteran died in July 1991; the appellant is 
his widow.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2000 determination by the RO that denied reopening 
the appellant's claim for service connection for the 
veteran's cause of death, pursuant to 38 U.S.C.A. § 1151, on 
the basis that new and material had not been received.  In 
May 2000, the appellant's representative submitted a 
statement which the Board construes as a notice of 
disagreement (NOD) with the RO's denial to reopen the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death, pursuant to 38 U.S.C.A. § 1151.  

In an August 2000 rating decision, the RO notified the 
appellant that a timely substantive appeal was not filed with 
regard to an April 1993 rating decision that denied service 
connection for the veteran's cause of death.  The appellant's 
representative filed a timely notice of disagreement (NOD) 
concerning that determination in August 2001.  In February 
2004, the RO issued a statement of the case (SOC) on the 
matter of whether a timely appeal was filed, and the 
appellant's representative filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2004.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO ; a 
transcript of that hearing is of record.  

The Board's decision on the issue of the matter of timeliness 
of the appeal with regard to the April 1993 rating decision 
that denied the original claim is set forth below.  The 
matter of whether new and material evidence to reopen the 
claim for service connection for the veteran's cause of 
death, pursuant to 38 U.S.C.A. § 1151-for which the 
appellant has completed the first of two actions needed to 
perfect an appeal of this mater-is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the timeliness question on appeal has been 
accomplished.

2.  In an April 1993 rating decision, the RO denied service 
connection for the veteran's cause of death; the RO informed 
the appellant of this decision by letter dated August 12, 
1993.

2.  The veteran filed a NOD with the April 1993 rating 
decision on August 17, 1993, and the RO mailed a SOC to the 
veteran's current address of record on November 9, 1993.

3.  In a letter issued on March 8, 1994, the RO granted the 
appellant's December 1993 request for a 60-day extension of 
the time period to respond to the SOC.

4.  No document was received prior to August 12, 1994 (the 
later of the remainder of the one-year period from the date 
of mailing of the August 12, 1993 notification of the April 
1993 rating determination being appealed and 60 days from the 
issuance of the extension by the RO letter dated on March 8, 
1994) that constitutes a timely substantive appeal with 
respect to the April 1993 denial. 


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal with 
the April 1993 rating decision.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this appeal, the veteran has been notified of the reasons 
for the RO's determinations that a substantive appeal with 
respect to the April 1993 rating decision was not timely 
filed in the February 2004 SOC.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran in connection with that matter.  
Because this matter is being decided on jurisdictional 
grounds, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

II. Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable legal authority, an 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2006).

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that "questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals".  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).

As regards the April 1993 rating decision, the issue is 
whether the appellant filed a timely substantive appeal or a 
timely request for an extension; if she did not, no timely 
appeal of this decision to the Board has not been perfected.  
38 U.S.C.A. § 7105(a) (West 2002).  

An appellant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2006).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).  When a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2006).  

In an April 1993 rating decision, the RO denied service 
connection for the veteran's cause of death.  Notice of the 
decision was issued by the RO in an August 12, 1993 letter.  
A Notice of Disagreement was received on August 17, 1993 
concerning the matter of service connection for the veteran's 
cause of death.  By cover letter dated November 9, 1993, a 
SOC was issued as to the claim noted above.  The SOC reflects 
the RO's continued denial of service connection for the 
veteran's cause of death.   

The November 1993 SOC cover letter notified the appellant 
that if she desired to appeal, she must file a formal appeal.  
It was noted that a VA Form 9, Appeal to the Board of 
Veterans' Appeals was enclosed and could be used to complete 
the appeal.  The appellant was further notified, "If we do 
not hear from your in 60 days, we will assume you do not 
intend to complete your appeal and we will close your 
record."  The cover letter indicates that a copy of the SOC 
was also sent to the appellant's representative.

In a statement received on December 15, 1993, the appellant 
requested an extension of time to reply to the SOC, until 
after VA treatment records were received and considered by 
the RO.  The RO issued a letter dated on March 8, 1994 that 
granted a 60-day extension for the appellant to respond.  In 
statement received on March 14, 1994, the veteran's 
representative requested that the RO obtain additional VA 
treatment records and noted that the 60-day extension was 
more than a sufficient interval for the RO to obtain those 
records.   

A review of the claims file shows that the RO did not receive 
any correspondence that indicated an intent to file a 
substantive appeal with the April 1993 denial of the claim or 
the 60-day period from the issuance of the extension by the 
RO letter dated on March 8, 1994 or within the remainder of 
the one-year period from the date of mailing of the 
notification of the April 1993 rating decision being appealed 
on August 12, 1993 (the later of the two periods).  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.305(b).  

Thereafter, in an August 1995 rating decision, the RO again 
denied the appellant's claim for entitlement to service 
connection for the veteran's cause of death.  

In a May 2000 statement, the appellant's representative 
asserted that the December 1993 and March 1994 statements 
(submitted by the appellant and her representative, 
respectively) constituted a proper and timely reply to the 
November 1993 SOC.  The representative further contended that 
the issue of entitlement to service connection remained open, 
as the RO should have issued a supplemental SOC after the 
August 1995 rating decision. While the Board has considered 
the contentions of the appellant and her representative, the 
fact remains and the evidence of record clearly shows that a 
substantive appeal with the April 1993 rating decision was 
not timely filed by either the appellant or her 
representative.  Without a timely perfected appeal, the Board 
is without jurisdiction to consider the underlying claim.  As 
such, the appeal, as to this matter, must be denied.  


ORDER

As a substantive appeal with the April 1993 rating decision 
was not timely filed, the appeal, as to this matter, is 
denied.


REMAND

In a November 1999 statement, the appellant attempted to 
reopen her claim for entitlement to service connection for 
the veteran's cause of death.  In a May 2000 determination, 
the RO denied reopening the appellant's claim for entitlement 
to service connection for the veteran's cause of death and 
noted that new and material evidence must be submitted to 
reopen her claim.  Thereafter, the appellant's representative 
filed a May 2000 statement which the Board has construed as a 
timely notice of disagreement (NOD) with the RO's decision 
declining to reopen the appellant's claim for service 
connection for the veteran's cause of death, pursuant to 
38 U.S.C.A. § 1151.  

By filing an NOD in May 2000, the appellant has initiated 
appellate review of the matter of whether new and material 
evidence to reopen the claim for service connection for the 
veteran's cause of death, pursuant to 38 U.S.C.A. § 1151, has 
been received.  The next step in the appellate process is for 
the RO to issue to the appellant an SOC summarizing the 
evidence relevant to that issue, the applicable legal 
authority, and the reasons for the RO's determination.  See 
38 C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).  

Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a timely appeal must be perfected.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the appellant 
and her representative an SOC addressing 
the matter of whether new and material 
evidence to reopen the claim for service 
connection for the veteran's cause of 
death, pursuant to 38 U.S.C.A. § 1151, 
has been received.  Along with the SOC, 
the RO must furnish to the appellant and 
her representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to this issue.   

2.  The appellant and her representative 
are hereby reminded that appellate 
consideration of the matter of whether 
new and material evidence to reopen the 
claim for service connection for the 
veteran's cause of death, pursuant to 
38 U.S.C.A. § 1151, has been received, 
may be obtained only if a timely appeal 
is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


